Citation Nr: 1047621	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right hip 
dislocation, to include a total right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for residuals of a 
right hip dislocation, to include a total right hip replacement.

The Veteran testified before the undersigned at a September 2010 
Travel Board hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  A right hip disability was not identified on the examination 
when the Veteran was accepted for active service.

2.  Clear and unmistakable evidence shows that the Veteran had a 
right hip injury prior to his enlistment into active service; but 
the evidence does not clearly and unmistakably show that his 
current right hip disability was not aggravated in service.

3.  Residuals of a right hip dislocation, including right hip 
osteoarthritis and scars of the right hip, are related to active 
service.


CONCLUSION OF LAW

Residuals of a right hip dislocation, including right hip 
osteoarthritis and scars of the right hip, were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for a 
right hip disability.

Legal Criteria

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre- service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id at (b)(1); 38 
U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  If the disorder becomes worse 
during service and then improves due to in- service treatment to 
the point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one 
for service connection rather than compensation based on 
aggravation.  Wagner.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran has consistently reported that prior to enlistment in 
the military; he dislocated his right hip during a high school 
football game.  He contends that after having surgery, and up to 
the time he entered the military, he had no symptoms related to 
his previous hip injury.  However, while in service, in 1972, he 
injured the right hip again, and that since that time, he has had 
increased problems with the hip and was eventually required to 
have a total hip replacement.  See September 2010 Travel Board 
hearing transcript.

The Veteran's July 1972 enlistment examination notes that he had 
surgical repair of a dislocated right hip in 1968 with no 
problems.  The July 1972 report of medical history notes that he 
had an operation on his right hip at the age of 15 and that there 
were no sequelae.  Service treatment records show that in October 
1972, during an orthopedic consultation, the Veteran complained 
of pain in the right upper femur due to an old operation, and 
pain in the right hip, which was dislocated at the age of 16.  X-
ray of the right hip was negative.  The May 1975 discharge 
examination noted a repair of a dislocated right hip prior to 
service, with no sequelae, and two six inch scars on the right 
hip.

The post-service medical evidence of record shows that in May 
2003, the Veteran reported injuring his right hip while playing 
high school football, with his hip becoming very painful over the 
years.  X-rays at that time showed severe arthritis of the right 
hip, and the doctor indicated that the Veteran would need a hip 
replacement to treat his arthritis.  The Veteran underwent a 
total right hip replacement in June 2003, and on follow-up 
through October 2007, he was noted to be doing well.  See private 
treatment records from DP, MD.  

The only medical opinion of record addressing the etiology of the 
Veteran's currently demonstrated right hip arthritis comes from 
the August 2008 VA examiner who noted the Veteran's reports of 
dislocating his right hip in 1968 in high school, with subsequent 
surgery to have it put back in place, and injuring his right hip 
again between September and October 1972 while in service, with 
subsequent problems with the right hip, including the development 
of severe arthritis requiring a total hip replacement in 2003.  
The Veteran continued to complain of pain and problems with range 
of motion.  

The examiner also noted that there were three well-healed scars 
on the right hip, 17-20 centimeters long and 1/2-1 centimeter 
wide, with no keloids, no tenderness and no induration.  The 
examiner diagnosed the Veteran with right hip osteoarthritis and 
residuals of a right hip dislocation.  

The examiner opined that the Veteran may have had a preexisting 
condition that was aggravated by the military.  In rendering his 
opinion, he noted that the Veteran went to see the doctor about 
pain, but he could not see how the hip was re-injured or hurt 
because the records were "vague on that".  He opined that it 
was possible that the Veteran's right hip was aggravated by his 
military service, but the right hip was not injured by the 
military, nor was there any increase in injury in the military 
that he could detect on the chart, noting that the Veteran only 
went to the doctor one time during his military career with right 
hip pain.  The examiner stated that he would have to resort to 
mere speculation to provide a medical opinion to say that the 
right hip condition was aggravated beyond repair without a total 
hip replacement.

At his hearing the Veteran testified that he reinjured his hip in 
October 1972 when he was pinned between two vehicles, used 
crutches and placed on light duty.  After service, in 1975, he 
consulted with a private physician who identified a different 
area of right hip disability from that which had resulted from 
the pre-existing right hip injury.  He also testified that he saw 
a private physician in 1984 for treatment of ongoing right hip 
symptoms.  

Although a history of right hip injury and repair was noted on 
the examination when the Veteran was accepted for service; there 
were no reported findings of a current right hip disability.  The 
presumption of soundness is therefore for application.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).

There is clear and unmistakable evidence, as shown by the 
enlistment examination, service treatment records, and Veteran's 
reports that a right hip disability pre-existed service.  It is 
not clear, however, that the disability underwent no aggravation 
in service.  In this regard, the Board notes the VA examiner's 
opinion that there may have been in-service aggravation and the 
service treatment records showing treatment for right hip 
complaints several months after the Veteran began service.  
Hence, the presumption of soundness is not rebutted.

If the presumption of soundness is not rebutted, the claim 
becomes one for ordinary service connection.  Wagner v. Principi.  
Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

There is no medical evidence of record showing treatment or 
complaints related to the right hip between 1972 and 2003, at 
least 28 years after the Veteran's discharge from service.  The 
Veteran has; however, provided competent evidence that had a 
continuity of symptoms and received post-service treatment.

It does not seem credible that he had the severe injury he 
reported at his hearing testimony, inasmuch as the service 
treatment records make no mention of an accident or injury, and 
record the Veteran as relating the hip pain to the pre-service 
injury.  On the other hand, the service treatment records confirm 
that the right hip became symptomatic in service and there is no 
reason to doubt the credibility of the Veteran's reports of 
treatment in the years immediately following service.

The VA examiner provided an equivocal opinion and did not explain 
why it was not possible to provide the necessary opinion without 
resort to speculation.  The opinion is; therefore of little 
probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The service treatment records, the Veteran's statements and the 
VA examiner's opinion establish the presence of a right hip 
disability in service.  The evidence is in relative equipoise on 
the question of whether the current right hip disability is 
related to service.  Resolving reasonable doubt in the Veteran's 
favor, service connection is granted.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for residuals of a right hip dislocation, to 
include a right hip replacement, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


